Case 2:18-cv-00660-JDC-KK Document 66 Filed 10/14/20 Page 1 of 5 PageID #: 1106




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 KARISHA ELLISON RICHARDSON                         CASE NO. 2:18-CV-00660

 VERSUS                                             JUDGE JAMES D. CAIN, JR.

 COTTINGHAM & BUTLER CLAIMS                         MAGISTRATE JUDGE KAY
 SERVICES INC ET AL.


                                MEMORANDUM ORDER

        Before the court is a “Motion for Review of the Clerk of Court’s Taxation of Costs”

 [doc. 61] filed by plaintiff after conclusion of the jury trial held in this matter on March 9

 and 10, 2020. Defendants oppose the motion. Doc. 63.

                                               I.
                                        BACKGROUND

        This suit arose from injuries sustained by the plaintiff in a motor vehicle accident,

 after her car was hit while parked at a gas station by an 18-wheeler driven by defendant

 Pedro Palacios Pedilla. At the conclusion of trial, the jury found that defendants’

 negligence was the legal cause of plaintiff’s injuries. Doc. 44. The jury awarded $6,755 for

 past medical expenses, $10,000 for past and future physical pain and suffering, $0 for past

 and future mental pain and suffering, and $0 for loss of enjoyment of life. Id.

        Plaintiff then filed a bill of costs under Federal Rule of Civil Procedure 54(d),

 seeking the following:




                                              -1-
Case 2:18-cv-00660-JDC-KK Document 66 Filed 10/14/20 Page 2 of 5 PageID #: 1107




                       Clerk of court costs                $566.80
                       Service costs                       $668.50
                       Live witness fees                   $11,050.00
                       Deposition costs and witness fee    $6,176.60
                       Medical records and bills           $266.50
                       Copies and demonstrative aids       $358.49
                       Total                               $19,080.94


 Doc. 49. The deposition costs and witness fee included costs relating to the video

 deposition of plaintiff’s psychiatrist, Dr. Patrick Hayes, with $1,081.00 allotted for the

 deposition and $3,750 for Dr. Hayes’s fee. Doc. 49, att. 1. Dr. Hayes’s video deposition

 was played in lieu of live testimony at trial. The live witness fees included $8,000 for the

 testimony of plaintiff’s orthopedist Dr. Craig Morton and $3,050 for the testimony of

 plaintiff’s physical therapist Blakelee Moore. Id.

        The defendants opposed the bill, arguing inter alia that in the absence of statutory

 or contractual authorization the court can only award the fees enumerated under 28 U.S.C.

 § 1920 and that the requested expert fees fall outside of that category. Doc. 52. The clerk

 allowed taxation of the cost for Dr. Hayes’s video deposition but disallowed the fees for

 Dr. Hayes, Dr. Morton, and Ms. Moore, save for a $40 witness fee per person as authorized

 under 28 U.S.C. § 1821. Doc. 60.

        Plaintiff now moves for a review of the clerk’s taxation, arguing that the expert fees

 may be taxed notwithstanding § 1920 and § 1821. Doc. 61. Plaintiff also argues that Dr.

 Hayes’s fee for the deposition is taxable as a discovery expense under Rule 26. Id.

 Defendants again oppose, maintaining that the court’s authority is constrained by statute

 and recent Supreme Court caselaw.

                                             -2-
Case 2:18-cv-00660-JDC-KK Document 66 Filed 10/14/20 Page 3 of 5 PageID #: 1108




                                            II.
                                     LAW & APPLICATION

        Federal Rule of Civil Procedure 54 provides that, after entry of judgment, “costs—

 other than attorney’s fees—should be allowed to the prevailing party.” Fed. R. Civ P. 54(d).

 The prevailing party under Rule 54 is generally the party in whose favor judgment is

 entered. Allianz Versicherungs AG v. Profreight Brokers, Inc., 99 F. App’x 10, 13 (5th Cir.

 2004). Accordingly, a party need not prevail on all issues to justify an award of full costs.

 United States v. Mitchell, 580 F.2d 789, 793 (5th Cir. 1978). The district court, however,

 has wide discretion in setting the award so long as it provides a “good reason” for any

 reduction. Pacheco v. Mineta, 448 F.3d 783, 794 (5th Cir. 2006).

         “Ordinarily, recovery of expert fees is limited to the statutory amounts authorized

 under 28 U.S.C. § 1821,” which sets general mileage and per diem rates, “and 28 U.S.C. §

 1920,” which enumerates the costs that may be taxed. Sigur v. Emerson Process Mgmt.,

 2008 WL 482704, at *1 (M.D. La. Feb. 19, 2008) (citing La. Power & Light Co. v.

 Kellstrom, 50 F.3d 319, 322 (5th Cir. 1995). As plaintiff notes, the Third and Eighth

 Circuits and a handful of district courts – including at least one district court in this circuit

 – have allowed expert fees to be taxed, notwithstanding these limits, if the court finds that

 the testimony and expenditures were necessary to the litigation. E.g., Roberts v. S.S.

 Kyriakoula D. Lemos, 651 F.2d 201 (3d Cir. 1981); Hiegel v. Hill, 771 F.3d 358, 360 (8th

 Cir. 1985); Leatherwood v. Houston Post Co., 1996 WL 61492 (S.D. Tex. Jan. 26, 1996).

 In 1987, however, the Supreme Court affirmed the Fifth Circuit’s decision to deny expert

 fees in excess of 28 U.S.C. § 1821. Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S.


                                               -3-
Case 2:18-cv-00660-JDC-KK Document 66 Filed 10/14/20 Page 4 of 5 PageID #: 1109




 437, 438–39 (1987). There the petitioners had argued that Rule 54(d) provided a separate

 power to tax expenses, regardless of statutory authorization, but the Supreme Court held

 that the petitioner’s view would render the statute “superfluous” and that a court awarding

 fees under Rule 54(d) was bound by §§ 1920 and 1821 absent other statutory or contractual

 authorization. Id. at 441–42. The Court reaffirmed this view in 1991 and 2006, and on the

 strength of these cases the Sixth Circuit likewise recently denied taxation of expert fees in

 excess of § 1821’s per diem and mileage limits. See L & W Supply Corp. v. Acuity, 475

 F.3d 737 (6th Cir. 2007); see also W. Va. Univ. Hosps. v. Casey, 499 U.S. 83 (1991) &

 Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291 (2006).

        This court is persuaded by the Sixth Circuit’s decision and bound by the Supreme

 Court’s precedent in this matter. The court may only award the costs enumerated under §

 1920, subject to the additional limits set under § 1821. The deposition cost of § 1,081.00

 for Dr. Hayes is taxable but his fee is not under § 1920, whether plaintiff styles him as an

 expert or treating physician.

        As for plaintiff’s remaining arguments, Rule 26 provides that the party seeking

 discovery may be taxed “a reasonable fee” in exchange for the expert’s time spent

 responding to discovery outlined under that section. Fed. R. Civ. P. 26(b)(4)(E). This

 provision extends to a treating physician. Borel v. Chevron USA Inc., 265 F.R.D. 275, 277–

 78 (E.D. La. 2010). Some courts have read the provision to cover the expert’s time spent

 preparing for a deposition, while others hold that the time can only be taxed to the other

 side in unusually complex cases. See id. at 277–78 (collecting cases). The plaintiff,

 however, has repeatedly indicated that Dr. Hayes’s deposition was taken for the purpose

                                              -4-
Case 2:18-cv-00660-JDC-KK Document 66 Filed 10/14/20 Page 5 of 5 PageID #: 1110




 of using it in lieu of live testimony at trial. The cases cited by plaintiff under Rule 26 deal

 with depositions noticed by the opposing party. As the Western District of Texas recently

 emphasized, the provision “is not an avenue to getting the other side to pay for the costs of

 your litigation” and “does not cover costs entirely unrelated to discovery, such as trial

 testimony.” Nester v. Textron, Inc., 2016 WL 6537991, at *3 (W.D. Tex. Nov. 3, 2016).

 The court finds plaintiff’s argument to suggest an impermissible expansion of the rule,

 which taxes cost to the party seeking discovery, and will not allow plaintiff to recover Dr.

 Hayes’s fee under this section either.

                                              III.
                                          CONCLUSION

        For the reasons stated above, the Motion for Review [doc. 61] is DENIED and the

 costs taxed by the clerk of court stand as the appropriate award under Rule 54(d).

        THUS DONE AND SIGNED in Chambers on this 14th day of October, 2020.


                         _________________________________________
                                    JAMES D. CAIN, JR.
                             UNITED STATES DISTRICT JUDGE




                                              -5-
